Citation Nr: 0300782	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than October 
20, 1993 for the grant of service connection for a left 
knee disorder.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1984 to September 1986.  This case is before the 
Board of Veterans Appeals (Board) on appeal from a June 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service 
connection for left knee anterior cruciate ligament 
injury, and rated the disorder 10 percent disabling from 
October 20, 1993.  The veteran appealed both the rating 
assigned and the effective date of the grant of service 
connection.  Subsequent RO decisions increased the rating 
to 20, then 30, percent (with intervening periods of total 
rating for convalescence).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
a left knee disorder was received by the RO on October 20, 
1993 (many years after service), and the RO granted 
service connection and compensation effective from that 
date.

2.  Prior to February 20, 1998, the veteran's left knee 
disorder was manifested by severe instability and 
subluxation; there was no evidence of arthritis, and  no 
compensable loss of motion of the knee.

3.  Degenerative changes (arthritis) of the left knee 
(with limited motion) were first documented by X-rays on 
February 20, 1998; extension is not limited at more than 
10 degrees, and flexion is not limited at less than 45 
degrees, even with the factors of pain/fatigue considered. 


CONCLUSIONS OF LAW

1.  An effective date earlier than October 20, 1993, for 
the award of service connection (and compensation) for a 
left knee disorder, is not warranted.  38 U.S.C.A. §§ 
1155, 5107, 5110, (West 1991); 38 C.F.R. §§ 3.400 (2002).
2.  A combined rating of 40 percent (based on a 
formulation of 30 percent for instability and 10 percent 
for limitation of motion) is warranted for the veteran's 
service connected left knee disability, effective February 
20, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The appellant was 
provided copies of decisions explaining why his claims 
were denied.  In a statement of the case (SOC) in July 
1995, correspondence from VA (including a May 2002 letter 
regarding the VCAA), and supplemental statements of the 
case (SSOCs) in December 1997, August 1998, May 1999, 
January 2000, and October 2000, he was advised of the 
controlling law and regulations.  These communications 
clearly explained his rights and responsibilities and 
advised him what evidence was of record and what type of 
evidence could substantiate his claims.  The May 2002 
letter, the SOC, and the SSOCs specifically advised him of 
his and VA's respective responsibilities in the 
development of the claims.  He has had the opportunity to 
present further argument, submit additional evidence.  
Additionally, the veteran was scheduled to testify at a 
hearing, but failed to report.  Regarding the duty to 
assist, all identified pertinent records have been 
obtained.  He has been accorded VA examinations.  As the 
record appears complete, and all notice and "duty to 
assist" mandates are met, it is not prejudicial to the 
appellant for the Board to consider the claims based on 
the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Inasmuch as the Board's determinations here are 
based on the effective date provisions of the law and 
regulations, further development regarding the evidence 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

I.  Earlier Effective Date

Background

A July 1993 VA administrative decision determined that the 
character of the veteran's period of service from June 4, 
1984 to September 26, 1986, was "under honorable 
conditions," and was not a bar to VA benefits. 

On October 20, 1993, the RO received the veteran's initial 
claim for compensation benefits, for service connection 
for a left knee disorder.  

In a June 1994 decision, the RO granted service connection 
for the anterior cruciate ligament injury to the left 
knee, rated 10 percent, effective October 20, 1993, the 
date of his initial claim.  The RO notified the veteran in 
July 1994. 

Analysis

The effective date for an award of service connection and 
disability compensation, based on an original claim, is 
the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, 
(b)(2).

The veteran was separated from active duty on September 
26, 1986.  His initial compensation claim, requesting 
service connection for a left knee disorder, was received 
by the RO on October 20, 1993.  There is no earlier formal 
or informal claim for this particular benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

The veteran essentially argues that service connection for 
his left knee disorder should be effective from the date 
of separation from service, since his left knee disorder 
had its inception in service.  The Board finds that the 
veteran's claim has no merit under the law on effective 
dates, which unequivocally provides that, when a claim is 
filed more than a year after service, the award of service 
connection and compensation may be no earlier than the 
date the VA receives the application for the benefit.  
Here, the veteran's original claim for service connection 
for PTSD was received on October 20, 1993 many years after 
service, and October 20, 1993 is the earliest effective 
date permitted by law.  

The relevant facts are not in dispute, and the law, not 
the evidence, is dispositive of the outcome of this case.  
As a matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
a left knee disorder, and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder.

Factual Background

The veteran injured the anterior cruciate ligament in his 
left knee during service.  Records reflect that over the 
years he has undergone a number of surgical procedures to 
address symptoms, mainly of instability and giving way of 
the knee.

The RO has now granted a 30 percent rating for the service 
connected left knee disability based on 
instability/subluxation effective from October 20, 1993, 
the date the veteran's claim was received. 

Physical examination on VA examination in January 1994 
revealed decreased range of motion of the left knee, and 
an abnormal amount of give on his anterior drawer testing.

On VA examination in May 1995, the veteran reported 
symptoms of instability and pain in his left knee.  
Physical examination of that knee revealed a normal gait, 
some medial tenderness, essentially normal range of motion 
with extension to 0 degrees and flexion to 140 degrees, 
obvious instability of the ligaments, and a positive 
drawer sign.  The diagnosis was residuals of an anterior 
cruciate ligament injury and instability as described.

Physical examination of the left knee on VA examination in 
February 1998 showed: tenderness on the medial aspect; no 
swelling; positive patellar inhibition test; negative 
McMurray's sign; +1 movement of the posterior cruciate 
ligament; and range of motion from 0 to 120 degrees with 
pain.  X-rays on February 20, 1998 revealed small 
osteophytes off the medial femoral condyle and the 
posterior and medial tibial surfaces.  The impression was 
medial compartment degenerative changes.

The veteran underwent an operative procedure on his left 
knee in May 1998.  He was granted a temporary total rating 
under 38 C.F.R. § 4.30 from the date of the operation 
through the end of July 1998.  

On VA examination in March 1999, the veteran exhibited 
range of motion of the left knee from 10 to 100 degrees.  
There was no evidence of joint effusion.  He had 1+ laxity 
of the anterior cruciate ligament and visibly decreased 
muscle mass in the suprapatellar quadriceps region.  The 
medial and collateral ligaments were stable, and there was 
no current evidence for chondromalacia of the patella.  
The diagnoses included status post multiple injuries 
including a surgical repair for anterior cruciate ligament 
tear and with residuals and sequelae including discomfort, 
left calf atrophy, decreased range of motion as described, 
1+ laxity in the anterior cruciate ligament, and 
functional loss of range of motion on flexion of 10 
additional degrees secondary to fatigability.  Magnetic 
resonance imaging (MRI) revealed: grossly contiguous 
neoanterior cruciate ligament; abnormal thickening and 
hyperintensity involving the neoanterior cruciate ligament 
at insertion into the tibial plateau; linear signal 
involving anterior horn of lateral meniscus and posterior 
horn of medial meniscus; and subtle meniscal tear cannot 
be completely excluded.

The veteran underwent further surgery in March 1999.  The 
surgeon indicated in the operation report that the 
articular surfaces of the lateral femoral condyle and 
lateral tibia plateau showed minimal degenerative changes.  

On VA examination in May 2000, there was some mild 
effusion of the veteran's left knee.  Range of motion was 
from 0 to 135 degrees, and painful.  Findings included: 
crepitus throughout the range of motion; tenderness in the 
medial and lateral joint lines; increased pain with 
resisted flexion and extension;  significant 
incoordination in motion; and easy fatigability.  Lachman 
was +3 and there was a positive pivot shift as well.  The 
examiner found that the veteran had persistent or 
recurrent anterior cruciate ligament insufficiency, status 
post attempted reconstruction.  He has also had medial and 
lateral meniscectomies and debridement of degenerative 
joint disease.  The examiner noted that the veteran walked 
with marked antalgia in his gait, favoring his left side.  
He indicated that the veteran had an additional 25-degree 
loss of range of motion for "DeLuca issues."  The hand-
written note following this comment was "(ROM = 25 to 
110)."  When asked to comment as to the likelihood that 
the veteran's service-connected left knee condition is 
related to post-service left knee injuries and the current 
level of disability, the examiner indicated that it is 
more likely than not that the service-connected disability 
did have a causal relationship to the onset of these 
injuries and is at least equally responsible for his 
ongoing symptoms.

Analysis

Disability ratings are based on the application of a 
schedule of ratings that reflect average earning 
impairment in civilian occupations due to the particular 
disability.  Separate diagnostic codes identify the 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following 
a grant of service connection and a claim for an increased 
rating of a service-connected disorder.  In the case of 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of 
time based on the facts found - "staged" ratings.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance 
on when separate ratings for knee disability may be 
assigned under the limitation of motion codes in addition 
to ratings under Diagnostic Code 5257 for 
subluxation/instability.  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when the reported limitation of motion of knee motion is 
compensable or (under Diagnostic Code 5003), when there is 
X-ray evidence of arthritis together with a finding of 
painful motion.

The veteran's service-connected left knee disability has 
been assigned a 30 percent rating based on 
subluxation/instability.  Under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 a maximum rating of 30 percent is 
warranted for severe, recurrent subluxation or lateral 
instability.  

Inasmuch as 30 percent is the maximum schedular rating for 
instability/subluxation under Code 5257, a higher rating 
under that Code is not possible, and analysis must proceed 
to whether an increase may be granted under other 
applicable codes.  The above-cited General Counsel 
opinions outline the circumstances under which a separate 
rating may be assigned for disability of the knee not 
encompassed by Code 5257, namely when there is separate 
compensable limitation of motion, or when there is X-ray 
evidence of arthritis with a noncompensable level of 
motion limitation.  And since this is an appeal from an 
initial rating assigned, staged ratings are for 
consideration.  

Here, prior to February 20, 1998, there was no evidence 
that flexion was limited to 45 degrees or extension to 10 
degrees, nor was there any X-ray evidence of arthritis.  
Consequently, a separate rating for limitation of motion 
prior to that date is not warranted.  See 38 C.F.R. § 
4.71a, Codes 5003, 5260, 5261.  An X-ray examination on 
February 20, 1998 confirm that there was arthritis in the 
knee joint.  With the limitation of motion (albeit 
noncompensable) shown, separate 10 percent "staged" rating 
(and a combined 40 percent rating for left knee 
disability) is warranted from that date. See Fenderson, 
supra.  Inasmuch as flexion is not limited to less than 45 
degrees, and extension is not limited to (at) more than 10 
degrees, a separate rating for limitation of motion in 
excess of 10 percent is not warranted. 


ORDER

An effective date earlier than October 20, 1993 for the 
grant of service connection (and compensation) for left 
knee disability is denied.  

A 40 percent rating for left knee disability (based on a 
combination of 30 percent for instability under Code 5257 
and 10 percent for limitation of motion under Code 5003) 
is granted, effective from February 20, 1998 (and subject 
to the regulations governing payment of monetary awards. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

